Case 3:17-cv-00237 Document 168 Filed on 05/06/19 in TXSD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

United States Courts

Southern District of Texas
1108-130

2018 MAY 06 2019

Jonathan Raburn CLERK OF COURT
McCarty and Raburn David J. Bradley, Clerk cf Court P.O. BOX 61010
PO Box 1448 ~

Cedar Hill, TX 75106

HOUSTON, TEXAS 77208
http://www.txs.uscourts. gov

 

Date: Thursday, November 8, 2018
Case Number: 3:17-cv-00237
Document Number: 100 (1 page)
Notice Number: 20181108-130
Notice: The attached order has been entered.

 
 
 

heeument-&66-_Filed on 05/06/19 in TXSD Page 2 of 2

     

 

 

    

 

 

~~ Case 3:17-cv-00237 |
FOS :
oe:
at
S38 2
z is
CF in i ie
PO_N it
=e ,
ie) 1 Ae
y Noo 1
i - '
i rt
AS
‘ ig.
1 aba
bo gutsy
| sn
“|
| ft
af = , OM :
tr . = '
! so @ [ !
r Ge eo Go Hl |
of Oo eS * }
gi cS Ss - ~ nl Hae
AAT BS = . i
BR = 54
fs = & ~ ah
S53 ys ©& ae
3 = ‘gg
é :
2 afb.
$i}
PS
fee}
mae
i ry
| g tT.
|
|
Fe |
a I
Soe |
kKHogW
OT eK
= wo NR | 2 \
wox« o} I
REOUIZ
goeoe |g
Q WW |i
ty gor Z .
oO Wak z 5 ‘,
EzEeOlc
Crop}:
EuR® '9
Morlnod
Eoo co
n50?
Wi 9
FE
zZ
2

 
